Citation Nr: 0734944	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-37 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied service 
connection for bilateral hearing loss and service connection 
for post-traumatic stress disorder (PTSD).  The RO later 
granted service connection for PTSD, therefore that issue is 
not being appealed here.


FINDING OF FACT

The veteran's bilateral hearing loss is not related to 
service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The fact 
that an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
findings of chronicity.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system (hearing loss), may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service (in this 
case, April 1971).  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 (2007) need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); C.F.R. §§ 3.303 and 3.304 (2007); Hensley, 5 Vet. App. 
at 159-60. 

The veteran's DD Form 214 shows that he worked as a field 
artillery operative and intel assistant during his first 15 
months in service, and as a field artillery unit commander 
for three years of service as an officer, including one year 
in Vietnam.  

Based on the above, the Board concedes that the veteran was 
exposed to loud noise during service (this is not in 
dispute).  However, his service medical records make no 
reference to hearing loss in either ear.  An audiometric exam 
conducted at the veteran's separation exam in March 1971 
revealed that the veteran's hearing was within normal limits.  
Thus, the veteran's service medical records provide some 
probative evidence against his claim.

More importantly, the veteran first reported the onset of 
bilateral hearing loss in March 2004, approximately 33 years 
after his separation from active duty.  This 33-year period 
between service and his first complaint of bilateral hearing 
loss provides highly probative evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The veteran received an audiological evaluation in August 
2004 which revealed impaired hearing in both ears as measured 
by the VA standards stated above and explained in 38 C.F.R. 
§ 3.385.  The audiologist's opinion, however, was that the 
hearing loss is not related to noise exposure in the 
military, providing a medical opinion against this claim that 
the Board must finds is entitled to great probative weight.

Simply stated, the post-service medical record, indicating a 
disorder that began decades after service with no indication 
of a connection to service, provides highly probative 
evidence against this claim.  No medical evidence indicates 
that the veteran's bilateral hearing loss is related to noise 
exposure in service and one medical opinion finds against a 
connection between service and the current problem.  The 
Board must finds that the service and post-service medical 
record outweigh the veteran's contention that he has hearing 
loss as the result of service many years ago. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
Duty to notify and assist

The Board notes that VA has fully complied with the duty-to- 
notify provisions. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 197 (2002).  In particular, an April 2004 letter 
sent by the RO (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2007).  The veteran stated 
that he had no information or evidence to give the VA to 
substantiate his claim.  Nevertheless, the RO obtained all VA 
medical records for the veteran not previously part of his 
record.

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


